Per Curiam.
Following a jury trial, defendant was convicted of assault with intent to do great bodily harm less than murder, MCL 750.84; MSA 28.279, and assault, MCL 750.81; MSA 28.276. Defendant appeals as of right. We reverse and remand.
Defendant claims that reversal is required because the prosecutor intentionally violated his right to a fair trial by introducing a rebuttal witness after both parties had rested and completed their closing arguments. We agree. Such an error is so offensive to the maintenance of a sound judicial process that it can never be regarded as harmless. People v Robinson, 386 Mich 551, 563; 194 NW2d 709 (1972). We therefore reverse defendant’s convictions and remand this case to the trial court for further proceedings.
In light of our resolution of this case, we need not address defendant’s remaining arguments.
Reversed and remanded. We do not retain jurisdiction.